AMENDED ORDER

PER CURIAM.
AND NOW, this 14th day of April, 2003, the Petition for Allowance of Appeal is hereby granted, limited to the following issues:
1. Whether the Commonwealth Court committed error in concluding that Annunziata is entitled to both full Heart and Lung pay from the City of Erie and Workers’ Compensation benefits simply because he held concurrent positions with other employers.
2. Whether, even if the Commonwealth Court correctly ruled that Annunziata is entitled to Workers’ Compensation benefits and Heart and Lung pay in light of his concurrent employment, the Commonwealth Court committed error in not directing Annunziata to forward his workers’ compensation pay to the City of Erie under Section 637(a) of the Pennsylvania Heart and Lung Act, 53 P.S. Section 637(a).